Title: To Alexander Hamilton from Jeremiah Olney, 27 August 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, August 27, 1790. “Enclosed is my Return of Cash for the last week.… Lest the original letter of which the enclosed is a duplicate, should have miscarried, I beg leave to call your attention to its contents. A small importation, besides the Sails &c was made by Messrs Jos & Wm Russell in the Brig Mary from Dublin, the duties on which remains unliquidated on account of those articles which they conceive ought to pay no duty.”
